TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00195-CV


                                 Harry E. Bundy, Jr., Appellant

                                                  v.

                                 Green Creek Nursery, Appellee



             FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
            NO. 45,327, HONORABLE GERALD M. BROWN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The brief of appellant Harry E. Bundy, Jr., was due June 18, 2003. On July 25, 2003,

appellant was notified that his brief was late and informed that he had ten days to explain his failure

to file a brief or the appeal would be dismissed for want of prosecution. See Tex. R. App. P.

38.8(a)(1). To date, we have not received an explanation or a brief. Accordingly, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 42.3(b)




                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Prosecution

Filed: October 2, 2003